


110 HRES 1083 EH: Providing for consideration of the bill

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1083
		In the House of Representatives, U.
		  S.,
		
			April 10, 2008
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2537) to amend the Federal Water Pollution Control Act relating to beach
		  monitoring, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the State
			 of the Union for consideration of the bill (H.R. 2537) to amend the Federal
			 Water Pollution Control Act relating to beach monitoring, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour equally divided and controlled by the chairman and
			 ranking minority member of the Committee on Transportation and Infrastructure.
			 After general debate the bill shall be considered for amendment under the
			 five-minute rule. It shall be in order to consider as an original bill for the
			 purpose of amendment under the five-minute rule the amendment in the nature of
			 a substitute recommended by the Committee on Transportation and Infrastructure
			 now printed in the bill. The committee amendment in the nature of a substitute
			 shall be considered as read. All points of order against the committee
			 amendment in the nature of a substitute are waived except those arising under
			 clause 10 of rule XXI. Notwithstanding clause 11 of rule XVIII, no amendment to
			 the committee amendment in the nature of a substitute shall be in order except
			 those printed in the portion of the Congressional Record designated for that
			 purpose in clause 8 of rule XVIII before the beginning of consideration of the
			 bill and except pro forma amendments for the purpose of debate. Each amendment
			 so printed may be offered only by the Member who caused it to be printed or his
			 designee and shall be considered as read. At the conclusion of consideration of
			 the bill for amendment the Committee shall rise and report the bill to the
			 House with such amendments as may have been adopted. Any Member may demand a
			 separate vote in the House on any amendment adopted in the Committee of the
			 Whole to the bill or to the committee amendment in the nature of a substitute.
			 The previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions.
		2.During
			 consideration in the House of H.R. 2537 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
